Citation Nr: 1208411	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for a hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had verified active service from April 1985 to February 1989.  Prior to that, he had an additional three years of active service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran resides in California, and the Los Angeles RO has jurisdiction of the claim.

In September 2010, the Veteran testified at a Travel Board hearing sitting at the Los Angeles RO.  A transcript of the hearing is of record.  In November 2010, the Board remanded the claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2010, the Veteran testified at a hearing before a Veterans Law Judge at the Los Angeles RO; a transcript of the hearing is of record.  That Veterans Law Judge has since left the Board.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who will decide his appeal, which he accepted.

In order to afford the Veteran due process, the case must be remanded to the RO for an appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, at the RO, in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


